UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6032


MARC LOUIS,

                    Plaintiff - Appellant,

             v.

SPOTSYLVANIA COUNTY, VA, Ricardo Riguel/Circuit Court Judge;
RICARDO RIGUAL, Judge Circuit Court; COMMONWEALTH OF VIRGINIA,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:17-cv-01215-LMB-JFA)


Submitted: April 17, 2018                                         Decided: April 20, 2018


Before WILKINSON and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Marc Louis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Marc Louis, a Virginia inmate, appeals the district court’s order dismissing his 42

U.S.C. § 1983 (2012) complaint with prejudice pursuant to 28 U.S.C. § 1915A(b)(1) for

failure to state a claim upon which relief may be granted. On appeal, we confine our

review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because

Louis’ informal brief does not challenge the bases for the district court’s disposition,

Louis has forfeited appellate review of the court’s order. See Jackson v. Lightsey, 775

F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under

Fourth Circuit rules, our review is limited to issues preserved in that brief.”).

Accordingly, we affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                            AFFIRMED




                                            2